Case: 10-10048     Document: 00511205901          Page: 1    Date Filed: 08/17/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 17, 2010
                                     No. 10-10048
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

TIMOTHY GEURIN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:09-CR-95-1


Before DAVIS, SMITH, and WIENER, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Timothy Geurin presents
arguments that he concedes are foreclosed by United States v. Brown, 920
F.2d 1212, 1216-17 (5th Cir. 1991), abrogated on other grounds by United States
v. Candia, 454 F.3d 468, 472-73 (5th Cir. 2006), which held that a district court
may order a term of imprisonment to run consecutively with an unimposed state
sentence. The Government’s motion for summary affirmance is GRANTED, and
the judgment of the district court is AFFIRMED.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.